internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-111141-99 date date legend taxpayer fb country y date a date b date c date d date e individual a external auditor dear this replies to your letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreements and certifications described in sec_1_1503-2 for the losses_incurred by fb for the fiscal years ending on dates b through e the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other plr-111141-99 data may be required as a part of the audit process taxpayer indirectly owns fb which began operations in country y on date a fb incurred losses for the fiscal years ending on dates b through e and these losses were included in taxpayer’s consolidated income_tax returns individual a is taxpayer’s director international taxes as director international taxes individual a is responsible for all international tax planning and compliance for taxpayer and its subsidiaries individual a is also responsible for foreign tax audits and international aspects of u s tax audits in filing the date b u s consolidated tax_return for taxpayer individual a reviewed sec_1503 and the regulations thereunder and came to the conclusion that fb did not have a dual_consolidated_loss as defined in sec_1_1503-2 accordingly no elections under sec_1_1503-2 were filed for the losses_incurred by fb for the fiscal years ending on dates b through e later taxpayer’s external auditor reviewed the country y operations and provided advice regarding the application of the dual consolidation loss regulations after reviewing this advice it was determined that individual a’s interpretation of the definition of a dual_consolidated_loss was inconsistent with the service’s interpretation individual a agreed that fb did in fact have a dual_consolidated_loss sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-111141-99 in the present situation sec_1_1503-2 fixes the time to file the agreement and certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreements and certifications described in sec_1_1503-2 for the losses_incurred by fb for the fiscal years ending on dates b through e no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreements and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely allen goldstein reviewer office of the associate chief_counsel international
